Exhibit 13.2 Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Revenues Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest expense of joint ventures 15 16 31 30 Interest income and other 18 (34 ) (6 ) ) Income before Income Taxes and Non-Controlling Interests Income Taxes Current (198 ) 37 ) 91 Future 58 62 95 Non-Controlling Interests Non-controlling interest in PipeLines LP 17 8 39 32 Non-controlling interest in Portland - - 3 5 17 8 42 37 Net Income Preferred Share Dividends (5 ) (5 ) ) ) Net Income Applicable to Common Shares See accompanying notes to the consolidated financial statements. TCPL [32 SECOND QUARTER REPORT 2010 Consolidated Cash Flows (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Cash Generated From Operations Net income Depreciation and amortization Future income taxes 58 Non-controlling interests 17 8 42 37 Employee future benefits funding in excess ofexpense (12 ) (23 ) (44 ) ) Other 24 (18 ) 82 5 (Increase)/decrease in operating working capital (316 ) (200 ) Net cash provided by operations Investing Activities Capital expenditures (992 ) (1,263 ) (2,268 ) ) Acquisitions, net of cash acquired - (115 ) - ) Deferred amounts and other 8 (85 ) (208 ) ) Net cash used in investing activities (984 ) (1,463 ) (2,476 ) ) Financing Activities Dividends on common and preferred shares (280 ) (239 ) (546 ) ) Advances from parent 15 Distributions paid to non-controlling interests (23 ) (19 ) (44 ) ) Notes payable (repaid)/issued, net (441 ) (9 ) ) Long-term debt issued, net of issue costs - Reduction of long-term debt (142 ) (18 ) (283 ) ) Long-term debt of joint ventures issued 70 92 78 Reduction of long-term debt of joint ventures (113 ) (33 ) (139 ) ) Common shares issued 52 Net cash provided by financing activities Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 33 (60 ) 16 ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period Supplementary Cash Flow Information Income taxes paid, net of refunds received 39 56 43 Interest paid, net of capitalized interest See accompanying notes to the consolidated financial statements. TCPL [33 SECOND QUARTER REPORT 2010 Consolidated Balance Sheet (unaudited) June 30, December 31, (millions of dollars) ASSETS Current Assets Cash and cash equivalents Accounts receivable Due from TransCanada Corporation Inventories Other Plant, Property and Equipment Goodwill Regulatory Assets Intangibles and Other Assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable Accounts payable Accrued interest Current portion of long-term debt Current portion of long-term debt of joint ventures Due to TransCanada Corporation Regulatory Liabilities Deferred Amounts Future Income Taxes Long-Term Debt Long-Term Debt of Joint Ventures Junior Subordinated Notes Non-Controlling Interests Non-controlling interest in PipeLines LP Non-controlling interest in Portland 83 80 Shareholders’ Equity See accompanying notes to the consolidated financial statements. TCPL [34 SECOND QUARTER REPORT 2010 Consolidated Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Net Income Applicable to Common Shares Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (113 ) 80 (151 ) Change in gains and losses on hedges of investments in foreign operations(2) (79 ) 96 (20 ) 96 Change in gains and losses on derivative instruments designated as cash flow hedges(3) (44 ) 37 (121 ) 64 Reclassification to Net Income of gains and losses on derivative instruments designated as cash flowhedges pertaining to prior periods(4) (3 ) (9 ) (2 ) (5 ) Other Comprehensive Income/(Loss) 11 (63 ) 4 Comprehensive Income Net of income tax recovery of $45 million and $15 million for the three and six months ended June 30, 2010, respectively (2009 – expense of $6 million and nil, respectively). Net of income tax recovery of $34 million and $8 million for the three and six months ended June 30, 2010, respectively (2009 – expense of $48 million and $52 million, respectively). Net of income tax recovery of $27 million and $84 million for the three and six months ended June 30, 2010, respectively (2009 – expense of $19 million and $16 million, respectively). Net of income tax expense of $16 million and $17 million for the three and six months ended June 30, 2010, respectively (2009 – recovery of $1 million and nil, respectively). See accompanying notes to the consolidated financial statements. TCPL [35 SECOND QUARTER REPORT 2010 Consolidated Accumulated Other Comprehensive (Loss)/Income Currency (unaudited) Translation Cash Flow (millions of dollars) Adjustments Hedges Total Balance at December 31, 2009 (592 ) (40 ) (632 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 80 - 80 Change in gains and losses on hedges of investments in foreign operations(2) (20 ) - (20 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) - (121 ) (121 ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - (2 ) (2 ) Balance at June 30, 2010 (532 ) (163 ) (695 ) Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (151 ) - (151 ) Change in gains and losses on hedges of investments in foreign operations(2) 96 - 96 Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 64 64 Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (5 ) (5 ) Balance at June 30, 2009 (434 ) (34 ) (468 ) Net of income tax recovery of $15 million for the six months ended June 30, 2010 (2009 - nil). Net of income tax recovery of $8 million for the six months ended June 30, 2010 (2009 - $52 million expense). Net of income tax recovery of $84 million for the six months ended June 30, 2010 (2009 - $16 million expense). Net of income tax expense of $17 million for the six months ended June 30, 2010 (2009 - nil). Losses related to cash flow hedges reported in Accumulated Other Comprehensive (Loss)/Income and expected to be reclassified to Net Income in the next 12 months are estimated to be $74 million ($45 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TCPL [36 SECOND QUARTER REPORT 2010 Consolidated Shareholders’ Equity (unaudited) Six months ended June 30 (millions of dollars) Common Shares Balance at beginning of period Proceeds from common shares issued Balance at end of period Preferred Shares Balance at beginning and end of period Contributed Surplus Balance at beginning of period Other 4 2 Balance at end of period Retained Earnings Balance at beginning of period Net income Common share dividends (552 ) (494 ) Preferred share dividends (11 ) (11 ) Balance at end of period Accumulated Other Comprehensive (Loss)/Income Balance at beginning of period (632 ) (472 ) Other comprehensive (loss)/income (63 ) 4 Balance at end of period (695 ) (468 ) Total Shareholders’ Equity See accompanying notes to the consolidated financial statements. TCPL [37 SECOND QUARTER REPORT 2010 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2009. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2009 audited Consolidated Financial Statements included in TCPL’s 2009 Annual Report. Unless otherwise indicated, “TCPL“ or “the Company“ includes TransCanada PipeLines Limited and its subsidiaries. Amounts are stated in Canadian dollars unless otherwise indicated. Certain comparative figures have been reclassified to conform with the current year’s presentation. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput volumes on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, capacity payments, planned and unplanned plant outages, acquisitions and divestitures, certain fair value adjustments and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the Company’s significant accounting policies. 2. Changes in Accounting Policies The Company’s accounting policies have not changed materially from those described in TCPL’s 2009 Annual Report. Future accounting changes that will impact the Company are as follows: TCPL [38 SECOND QUARTER REPORT 2010 Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants’ (CICA) Accounting Standards Board (AcSB) previously announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011.As an SEC registrant, TCPL has the option to prepare and file its consolidated financial statements using US GAAP.Previously,TCPL disclosed that effective January 1, 2011, the Company expected to begin reporting under IFRS. Prior to the developments noted below, the Company's IFRS conversion project was proceeding as planned to meet the January 1, 2011 conversion date. Rate-Regulated Accounting In accordance with Canadian GAAP, TCPL currently follows specific accounting policies unique to a rate-regulated business which are consistent with rate-regulated accounting (RRA) standards in U.S. GAAP.Under RRA, the timing of recognition of certain expenses and revenues may differ from that otherwise expected under Canadian GAAP in order to appropriately reflect the economic impact of regulators’ decisions regarding the Company’s revenues and tolls.These timing differences are recorded as regulatory assets and regulatory liabilities on TCPL’s consolidated balance sheet and represent current rights and obligations regarding cash flows expected to be recovered from or refunded to customers, based on decisions and approvals by the applicable regulatory authorities.As at June 30, 2010, TCPL reported $1.7 billion of regulatory assets and $0.4 billion of regulatory liabilities using RRA in addition to certain other impacts of RRA. In July 2009, the IASB issued an Exposure Draft “Rate-Regulated Activities” which proposed a form of RRA under IFRS.To date, the IASB has not approved an RRA standard and TCPL does not expect a final RRA standard under IFRS, to be effective for 2011.As a result, in July 2010, the CICA's AcSB decided to issue an Exposure Draft applicable to Canadian publicly accountable enterprises that use RRA, which, if approved, would allow these entities to defer the adoption of IFRS for two years.Afinal decision is expected by the AcSB before the end of2010.Due to the continued uncertainty around the timing, scope and eventual adoption of an RRA standard under IFRS, if theAcSB Exposure Draft is approved, TCPL expects to defer its adoption of IFRS accordingly, and continue to prepare its consolidated financial statements in accordance with Canadian GAAP to maintain the use of RRA.During the deferral period, TCPL will continue to actively monitor IASB developments with respect to RRA.If theAcSBExposure Draft is not approved or the IASB has not approved an RRA standard within the two year deferral period that allows the Company’s rate-regulated activities to be appropriately reflected in its consolidated financial statements, TCPL expects to re-evaluate its decision to adopt IFRS and reconsider the adoption of U.S. GAAP. As a result of these developments related to RRA under IFRS, TCPL cannot reasonably quantify the full impact that adopting IFRS would have on its financial position and future results if it proceeded with adopting IFRS. The Company will continue to monitor non-RRA IFRS developments and their potential impact on TCPL. TCPL [39 SECOND QUARTER REPORT 2010 3. Segmented Information Three months ended June 30 Pipelines Energy(1) Corporate Total (unaudited)(millions of dollars) Revenues - - Plant operating costs and other (365 ) (395 ) (377 ) (366 ) (22 ) (31 ) (764 ) (792 ) Commodity purchases resold - - (216 ) (182 ) - - (216 ) (182 ) Depreciation and amortization (251 ) (258 ) (90 ) (87 ) - - (341 ) (345 ) (22 ) (31 ) Interest expense (198 ) (264 ) Interest expense of joint ventures (15 ) (16 ) Interest income and other (18 ) 34 Income taxes (62 ) (95 ) Non-controlling interests (17 ) (8 ) Net Income Preferred share dividends (5 ) (5 ) Net Income Applicable to Common Shares Six months ended June 30 Pipelines Energy(1) Corporate Total (unaudited)(millions of dollars) Revenues - - Plant operating costs and other (726 ) (788 ) (737 ) (758 ) (48 ) (61 ) (1,511 ) (1,607 ) Commodity purchases resold - - (472 ) (411 ) - - (472 ) (411 ) Depreciation and amortization (504 ) (518 ) (180 ) (173 ) - - (684 ) (691 ) (48 ) (61 ) Interest expense (392 ) (565 ) Interest expense of joint ventures (31 ) (30 ) Interest income and other 6 56 Income taxes (159 ) (209 ) Non-controlling interests (42 ) (37 ) Net Income Preferred share dividends (11 ) (11 ) Net Income Applicable to Common Shares Effective January 1, 2010, the Company records in Revenues on a net basis, realized and unrealized gains and losses on derivatives used to purchase and sell power, natural gas and fuel oil in order to manage Energy’s assets. Comparative figures for 2009 reflect amounts reclassified from Commodity Purchases Resold to Revenues. Total Assets (unaudited) (millions of dollars) June 30, 2010 December 31, 2009 Pipelines Energy Corporate 4. Long-Term Debt In June 2010, TCPL issued senior notes of US$500 million and US$750 million maturing on June 1, 2015 and June 1, 2040, respectively, and bearing interest at 3.40 per cent and 6.10 per cent, respectively. These notes were issued under the US$4.0 billion debt shelf prospectus filed in December 2009. TCPL [40 SECOND QUARTER REPORT 2010 In the three and six months ended June 30, 2010, the Company capitalized interest related to capital projects of $143 million and $277 million, respectively (2009 - $63 million and $117 million). 5. Share Capital In the three and six months ended June 30, 2010, TCPL issued 10.7 million common shares (2009 – 1.7 million and 3.9 million common shares, respectively) to TransCanada Corporation (TransCanada) for proceeds of $402 million (2009 – $52 million and $126 million). 6. Financial Instruments and Risk Management TCPL continues to manage and monitor its exposure to counterparty credit, liquidity and market risk. Counterparty Credit and Liquidity Risk TCPL’s maximum counterparty credit exposure with respect to financial instruments at the balance sheet date, without taking into account security held, consisted of accounts receivable, the fair value of derivative assets and notes, loans and advances receivable. The carrying amounts and fair values of these financial assets are included in Accounts Receivable and Other in the Non-Derivative Financial Instruments Summary table below. Letters of credit and cash are the primary types of security provided to support these amounts. The majority of counterparty credit exposure is with counterparties who are investment grade. At June 30, 2010, there were no significant amounts past due or impaired. At June 30, 2010, the Company had a credit risk concentration of $348 million due from a creditworthy counterparty. This amount is expected to be fully collectible and is secured by a guarantee from the counterparty’s parent company. The Company continues to manage its liquidity risk by ensuring sufficient cash and credit facilities are available to meet its operating and capital expenditure obligations when due, under both normal and stressed economic conditions. Natural Gas Inventory At June 30, 2010, the fair value of proprietary natural gas inventory held in storage, as measured using a weighted average of forward prices for the following four months less selling costs, was $51 million (December 31, 2009 - $73 million). The change in fair value of proprietary natural gas inventory in storage in the three and six months ended June 30, 2010 resulted in net pre-tax unrealized gains of $4 million and net pre-tax unrealized losses of $20 million, respectively, which were recorded as an increase and a decrease, respectively, to Revenues and Inventories (2009 - losses of $6 million and $29 million). The change in fair value of natural gas forward purchase and sale contracts in the three and six months ended June 30, 2010 resulted in net pre-tax unrealized gains of $2 million and $5 million, respectively (2009 – losses of $1 million and gains of $9 million), which were included in Revenues. VaR Analysis TCPL uses a Value-at-Risk (VaR) methodology to estimate the potential impact from its exposure to market risk on its open liquid positions. VaR represents the potential change in pre-tax earnings over a given holding period. It is calculated assuming a 95 per cent confidence level that the daily change resulting from normal market fluctuations in its open positions will not exceed the reported VaR. Although losses are not expected to exceed the statistically estimated VaR on 95 per cent of occasions, losses on the other five per cent of occasions could be substantially greater than the estimated VaR. TCPL’s consolidated VaR was $7 million at June 30, 2010 (December 31, 2009 – $12 million). The decrease from December 31, 2009 was primarily due to decreased prices and lower open positions in the U.S. Power portfolio. TCPL [41 SECOND QUARTER REPORT 2010 Net Investment in Self-Sustaining Foreign Operations The Company hedges its net investment in self-sustaining foreign operations (on an after tax basis) with U.S. dollar-denominated debt, cross-currency interest rate swaps, forward foreign exchange contracts and foreign exchange options. At June 30, 2010, the Company had designated as a net investment hedge U.S. dollar-denominated debt with a carrying value of $9.4 billion (US$8.8 billion) and a fair value of $9.7 billion (US$9.2 billion). At June 30, 2010, $20 million (December 31, 2009 - $96 million) was included in Intangibles and Other Assets for the fair value of forwards and swaps used to hedge the Company’s net U.S. dollar investment in foreign operations. The fair values and notional principal amounts for the derivatives designated as a net investment hedge were as follows: Derivatives Hedging Net Investment in Self-Sustaining Foreign Operations June 30, 2010 December 31, 2009 Asset/(Liability) (unaudited) (millions of dollars) Fair Value(1) Notional or Principal Amount Fair Value(1) Notional or Principal Amount U.S. dollar cross-currency swaps (maturing 2010 to 2014) 37 U.S. 2,100 86 U.S. 1,850 U.S. dollar forward foreign exchange contracts (maturing 2010) (17 ) U.S. 550 9 U.S. 765 U.S. dollar foreign exchange options (matured 2010) - - 1 U.S. 100 20 U.S. 2,650 96 U.S. 2,715 Fair values equal carrying values. TCPL [42 SECOND QUARTER REPORT 2010 Non-Derivative Financial Instruments Summary The carrying and fair values of non-derivative financial instruments were as follows: June 30, 2010 December 31, 2009 (unaudited) (millions of dollars) Carrying Amount Fair Value Carrying Amount Fair Value Financial Assets(1) Cash and cash equivalents Accounts receivable and other(2)(3) Due from TransCanada Corporation Available-for-sale assets(2) 20 20 23 23 Financial Liabilities(1)(3) Notes payable Accounts payable and deferred amounts(4) Due to TransCanada Corporation Accrued interest Long-term debt Junior subordinated notes Long-term debt of joint ventures Consolidated Net Income in 2010 included gains of $9 million (2009 – $8 million) for fair value adjustments related to interest rate swap agreements on US$150 million (2009 – US$300 million) of long-term debt. There were no other unrealized gains or losses from fair value adjustments to the financial instruments. At June 30, 2010, the Consolidated Balance Sheet included financial assets of $868 million (December 31, 2009 – $968 million) in Accounts Receivable, $42 million in Other Current Assets (December 31, 2009 – nil) and $453 million (December 31, 2009 - $488 million) in Intangibles and Other Assets. Recorded at amortized cost, except for certain long-term debt which is recorded at fair value. At June 30, 2010, the Consolidated Balance Sheet included financial liabilities of $1,262 million (December 31, 2009 – $1,507 million) in Accounts Payable and $29 million (December 31, 2009 - $25 million) in Deferred Amounts. TCPL [43 SECOND QUARTER REPORT 2010 Derivative Financial Instruments Summary Information for the Company’s derivative financial instruments, excluding hedges of the Company’s net investment in self-sustaining foreign operations, is as follows: June 30, 2010 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Foreign Exchange Interest Derivative Financial Instruments Held for Trading(1) Fair Values(2) Assets - Liabilities ) Notional Values Volumes(3) Purchases - - Sales 89 - - Canadian dollars - - - U.S. dollars - - U.S. 1,143 U.S. 1,525 Cross-currency - - 47/U.S. 37 - Net unrealized (losses)/gains in the period(4) Three months ended June 30, 2010 ) $3 ) ) Six months ended June 30, 2010 ) $5 ) ) Net realized gains/(losses) in the period(4) Three months ended June 30, 2010 ) ) ) Six months ended June 30, 2010 ) $2 ) Maturity dates 2010-2015 2010-2014 2010-2012 2010-2018 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(2) Assets $1 - $9 Liabilities ) Notional Values Volumes(3) Purchases 63 - - Sales - - - U.S. dollars - - U.S. 120 U.S. 1,975 Cross-currency - - 136/U.S. 100 - Net realized losses in the period(4) Three months ended June 30, 2010 ) ) - ) Six months ended June 30, 2010 ) ) - ) Maturity dates 2010-2015 2010-2012 2010- 2014 2011-2020 All derivative financial instruments in the held-for-trading classification have been entered into for risk management purposes and are subject to the Company’s risk management strategies, policies and limits. These include derivatives that have not been designated as hedges or do not qualify for hedge accounting treatment but have been entered into as economic hedges to manage the Company’s exposures to market risk. Fair values equal carrying values. Volumes for power and natural gas derivatives are in GWh and billion cubic feet (Bcf), respectively. Realized and unrealized gains and losses on power and natural gas derivative financial instruments held for trading are included in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in hedging relationships are initially recognized in Other Comprehensive Income and are reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $9 million and a notional amount of US$150 million. Net realized gains on fair value hedges for the three and six months ended June 30, 2010 were $1 million and $2 million, respectively, and were included in Interest Expense. In second quarter 2010, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. Net Income for the three and six months ended June 30, 2010 included gains of $7 million and losses of $1 million, respectively, for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. There were no gains or losses included in Net Income for the three and six months ended June 30, 2010 for discontinued cash flow hedges. No amounts have been excluded from the assessment of hedge effectiveness. TCPL [44 SECOND QUARTER REPORT 2010 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Oil Products Foreign Exchange Interest Derivative Financial Instruments Held for Trading Fair Values(1)(2) Assets $5 - Liabilities ) Notional Values(2) Volumes(3) Purchases - - Sales - - Canadian dollars - U.S. dollars - - - U.S. 444 U.S. 1,325 Cross-currency - - - 227/U.S. 157 - Net unrealized (losses)/gains in the period(4) Three months ended June 30, 2009 ) ) $1 Six months ended June 30, 2009 ) $2 $2 Net realized gains/(losses) in the period(4) Three months ended June 30, 2009 ) $2 ) Six months ended June 30, 2009 ) ) ) Maturity dates(2) 2010-2015 2010-2014 2010-2012 2010-2018 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(1)(2) Assets $2 - - Liabilities ) ) - ) ) Notional Values(2) Volumes(3) Purchases 33 - - - Sales - U.S. dollars - - - U.S. 120 U.S. 1,825 Cross-currency - - - 136/U.S. 100 - Net realized gains/(losses) in the period(4) Three months ended June 30, 2009 ) - - ) Six months ended June 30, 2009 ) - - ) Maturity dates(2) 2010-2015 2010-2014 n/a 2010-2014 2010-2020 Fair values equal carrying values. As at December 31, 2009. Volumes for power, natural gas and oil products derivatives are in GWh, Bcf and thousands of barrels, respectively. Realized and unrealized gains and losses on power, natural gas and oil products derivative financial instruments held for trading are included in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in hedging relationships are initially recognized in Other Comprehensive Income, and are reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $4 million and a notional amount of US$150 million at December 31, 2009. Net realized gains on fair value hedges for the three and six months ended June 30, 2009 were $1 million and $2 million, respectively, and were included in Interest Expense. In second quarter 2009, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. Net Income for the three and six months ended June 30, 2009 included losses of $4 million and gains of $1 million, respectively, for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. There were no gains or losses included in Net Income for the three and six months ended June 30, 2009 for discontinued cash flow hedges. No amounts have been excluded from the assessment of hedge effectiveness. TCPL [45 SECOND QUARTER REPORT 2010 Balance Sheet Presentation of Derivative Financial Instruments The fair value of the derivative financial instruments in the Company’s Balance Sheet was as follows: (unaudited) (millions of dollars) June 30, 2010 December 31, 2009 Current Other current assets Accounts payable ) ) Long-term Intangibles and other assets Deferred amounts ) ) Fair Value Hierarchy The Company’s financial assets and liabilities recorded at fair value have been categorized into three categories based on a fair value hierarchy. Fair value of assets and liabilities included in Level I is determined by reference to quoted prices in active markets for identical assets and liabilities. Assets and liabilities in Level II include valuations using inputs other than quoted prices for which all significant outputs are observable, either directly or indirectly. This category includes fair value determined using valuation techniques, such as option pricing models and extrapolation using observable inputs. Level III valuations are based on inputs that are not readily observable and are significant to the overall fair value measurement. Long-dated commodity transactions in certain markets and the fair value of guarantees are included in this category. Long-dated commodity prices are derived with a third-party modelling tool that uses market fundamentals to derive long-term prices. The fair value of guarantees is estimated by discounting the cash flows that would be incurred if letters of credit were used in place of the guarantees. TCPL [46 SECOND QUARTER REPORT 2010 Financial assets and liabilities measured at fair value as of June 30, 2010, including both current and non-current portions, are categorized as follows. There were no transfers between Level I and Level II in second quarter 2010. (unaudited) (millions of dollars, pre-tax) Quoted Prices in Active Markets (Level I) Significant Other Observable Inputs (Level II) Significant Unobservable Inputs (Level III) Total Natural Gas Inventory - 51 - 51 Derivative Financial Instruments: Assets 90 17 Liabilities (187 ) (696 ) (22 ) (905 ) Available-for-sale assets 20 - - 20 Guarantee Liabilities(1) - - (9 ) (9 ) (77 ) (165 ) (14 ) (256 ) The fair value of guarantees is included in Deferred Amounts. The following table presents the net change in financial assets and liabilities measured at fair value and included in the Level III fair value category: (unaudited) (millions of dollars, pre-tax) Derivatives(1) Guarantees(2) Total Balance at December 31, 2009 (2 ) (9 ) (11 ) New contracts(3) (10 ) - (10 ) Settlements (2 ) - (2 ) Transfers out of Level III(4) (15 ) - (15 ) Change in unrealized gains recorded in Net Income 14 - 14 Change in unrealized gains recorded in Other Comprehensive Income 10 - 10 Balance at June 30, 2010 (5 ) (9 ) (14 ) The fair value of derivative assets and liabilities is presented on a net basis. The fair value of guarantees is included in Deferred Amounts. No amounts were recognized in Net Income for the periods presented. The total amount of net gains included in Net Income attributable to derivatives that were entered into during the period and still held at the reporting date was $1 million and nil for the three and six months ended June 30, 2010, respectively. As contracts near maturity, they are transferred out of Level III to Level II. A 10 per cent increase or decrease in commodity prices, with all other variables held constant, would result in a $28 million decrease or increase, respectively, in the fair value of derivative financial instruments included in Level III and outstanding as at June 30, 2010. A 100 basis points increase or decrease in the letter of credit rate, with all other variables held constant, would result in a $3 million increase or decrease, respectively, in the fair value of guarantee liabilities outstanding as at June 30, 2010. Similarly, the effect of a 100 basis points increase or decrease in the risk-free interest rate, which is a component of the discount rate, on the fair value of guarantee liabilities outstanding as at June 30, 2010 would result in a $1 million decrease or increase, respectively, in the liability. TCPL [47 SECOND QUARTER REPORT 2010 7. Employee Future Benefits The net benefit plan expense for the Company’s defined benefit pension plans and other post-employment benefit plans is as follows: Three months ended June 30 Pension Benefit Plans Other Benefit Plans (unaudited)(millions of dollars) Current service cost 13 12 1 1 Interest cost 22 22 2 2 Expected return on plan assets (27 ) (26 ) (1 ) (1 ) Amortization of transitional obligation related to regulated business - - 1 1 Amortization of net actuarial loss 2 1 1 1 Amortization of past service costs 1 1 - - Net benefit cost recognized 11 10 4 4 Six months ended June 30 Pension Benefit Plans Other Benefit Plans (unaudited)(millions of dollars) Current service cost 25 23 1 1 Interest cost 45 45 4 4 Expected return on plan assets (54 ) (51 ) (1 ) (1 ) Amortization of transitional obligation related to regulated business - - 1 1 Amortization of net actuarial loss 4 2 1 1 Amortization of past service costs 2 2 - - Net benefit cost recognized 22 21 6 6 8. Commitments and Contingencies At June 30, 2010, TCPL had entered into agreements totalling approximately $530 million to purchase construction materials and services for the Bison natural gas pipeline and Cartier Wind power projects. Amounts received under the Bruce B floor price mechanism in any year are subject to repayment if average spot prices exceed the floor price. With respect to 2010, TCPL currently expects average spot prices to be less than the floor price for the remainder of the year, therefore, no amounts recorded in revenue in the first six months of 2010 are expected to be repaid. TCPL [48 SECOND QUARTER REPORT 2010 9. Related Party Transactions The following amounts are included in Due from TransCanada Corporation: (unaudited) (millions of dollars) Maturity Dates Outstanding June 30 Interest Rate Outstanding December 31 Interest Rate Discount Notes 1.1 % 0.6 % Credit Facility (1,500 ) 2.3 % (1,114 ) 2.3 % The following amounts are included in Due to TransCanada Corporation: (unaudited) (millions of dollars) Maturity Dates Outstanding June 30 Interest Rate Outstanding December 31 Interest Rate Credit Facility 1.8 % 1.3 % TCPL welcomes questions from shareholders and potential investors. Please telephone: Investor Relations, at (800) 361-6522 (Canada and U.S. Mainland) or direct dial David Moneta/ Terry Hook at (403) 920-7911. The investor fax line is (403) 920-2457. Media Relations: Cecily Dobson/Terry Cunha (403) 920-7859 or (800) 608-7859. Visit the TCPL website at: http://www.transcanada.com.
